Citation Nr: 1127220	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  10-28 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to exposure to herbicides during service.

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to exposure to herbicides during service.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to August 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  July 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral peripheral neuropathy of the lower extremities and entitlement to a TDIU rating.


FINDINGS OF FACT

1.  The Veteran is not shown to have performed active service in the Republic of Vietnam during the Vietnam era or at another location of documented exposure to herbicides.

2.  Bilateral peripheral neuropathy of the lower extremities is not shown to have had onset during service; was not manifest to a compensable degree within one year of separation from service; and bilateral peripheral neuropathy of the lower extremities, first documented after service, is not shown to be related to an injury, disease, or event of service origin.  

3.  The Veteran's service-connected disabilities have not been shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the right lower extremity was not incurred in or aggravated by active service, nor may it be presumed to have been incurred during service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1116, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Peripheral neuropathy of the left lower extremity was not incurred in or aggravated by active service, nor may it be presumed to have been incurred during service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1116, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).
3.  The criteria for assignment of TDIU are not met, and the evidence does not warrant referral for consideration of a TDIU by the Director of the Compensation and Pension Service.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in May 2008, October 2008, and May 2009; and a rating decision in July 2009.  Those documents discussed specific evidence, particular legal requirements applicable to the claims, evidence considered, pertinent laws and regulations, and reasons for the decision.  VA made all efforts to notify and to assist the Veteran with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the June 2010 statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  VA obtained medical examinations in relation to the claim for TDIU.  With regards to the claims for service connection, the competent evidence of record does not show that any such condition was incurred in or aggravated by service, and VA is not required to provide the Veteran with a medical examination absent a showing by the Veteran of a causal connection between the claimed disability and service.  A VA examination is not required in the absence of competent evidence of a current diagnosed disability, and in the absence of evidence showing any event, disease, or injury during the Veteran's service, or any credible evidence relating any current disability to the Veteran's service.  For these reasons, development for a VA medical examination is not warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the appellant or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the appellant was afforded a meaningful opportunity to participate effectively in the adjudication of her claim, and therefore the error was harmless).  

Service Connection

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection for certain chronic diseases, including peripheral neuropathy, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran claims that he is entitled to service connection for peripheral neuropathy of the lower extremities as due to exposure to herbicides during service.  Specifically he contends that the drinking water, food, and jungle atmosphere in Guam where he was stationed were contaminated with Agent Orange.

The Veteran's service personnel records show that he had one year of foreign service and was stationed in Guam.  His military occupational specialty was unclassified airman.  The Veteran's service medical records contain no complaints of pain or numbness of the feet, nor findings or a diagnosis consistent with peripheral neuropathy of the lower extremities.  On separation from service in July 1976 the Veteran's lower extremities, to include his feet, were clinically evaluated as normal.  

After service, private treatment records starting in 2006 show treatment for peripheral sensory neuropathy of the lower extremities.  A September 2006 clinical  report noted pain and numbness of the feet for approximately six to seven years.  In December 2006, a private clinician noted onset of neuropathy in the 1990s.  Subsequent private and VA treatment records show continued treatment for peripheral neuropathy of the right and left lower extremities.  

In a statement in October 2008, the Veteran reported that his feet became symptomatic around the year 2000.  He attributed his symptoms to exposure to contaminated water while stationed in Guam.

In a May 2009 statement, Dr. A.Z. indicated that the Veteran had severe peripheral neuropathy of the feet and legs and out of control hypertension, which were compounded by the Veteran's alcohol abuse.  Dr. A.Z. noted that the Veteran "had had this problem since 1975" during the time he was in service. 

In support of his claim the Veteran submitted statements from his spouse who indicated that the Veteran experienced numbness in his feet due to exposure to Agent Orange in service.  

The Board will first address the Veteran's contentions that peripheral neuropathy of the right and left lower extremities is due to his exposure to herbicides, during his active service in Guam.

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002), 38 C.F.R. § 3.307(a)(6)(iii) (2010).

Those diseases resulting from exposure to herbicides include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, and B cell leukemias.  38 C.F.R. § 3.309(e) (2010); 75 Fed. Reg. 53,202- 53,216 (August 30, 2010).

The record does not show, nor is it contended, that the Veteran had active service in the Republic of Vietnam during the Vietnam War era, or in any other area where the use of herbicides has been verified by the service department.  Rather, the Veteran asserts that he was exposed to Agent Orange while serving in Guam during and after the Vietnam War era.  He has not alleged that he participated in the spraying of herbicides or physically handled herbicides.  He merely alleges that his presence in Guam should be sufficient to establish exposure.  Consequently, the Board finds that the Veteran is not entitled to service connection for peripheral neuropathy of the lower extremities on a presumptive basis based upon his claimed in-service herbicide exposure because he did not serve in an area where exposure to herbicides is presumed and has not otherwise produced evidence to show he was exposed to herbicides during service.  38 U.S.C.A. § 1116(f) (West 2002).

Even if the appellant was exposed herbicides during service, service connection for the appellant's peripheral neuropathy could not be established on a presumptive basis.  As set forth above, if a Veteran was presumably exposed to a herbicide agent in Vietnam, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e) (2010).  These diseases include "acute and subacute peripheral neuropathy" which means transient peripheral neuropathy that appears within weeks or months of exposure to a herbicide agent and resolves within two years of date on onset.  The Veteran's period of active duty was from February 1975 to August 1976.  Thus, the last date as of which any presumption of exposure to herbicides would possibly be would be in August 1976 when he separated from service.  However, the Veteran's first recorded complaints of symptoms of peripheral neuropathy did not manifest until 2006, as shown in private and VA medical records.  While the records show onset of the condition in the 1990s, that is still many years after his August 1976 separation from service.  Therefore presumptive service connection for peripheral neuropathy due to exposure to herbicides is not warranted because the condition was not shown until many years after his last claimed exposure to herbicides.  38 C.F.R. § 3.309(e) (2010).

Next, where the evidence does not warrant presumptive service connection, an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the Board finds that the evidence does not show a causal relationship between the claimed disorder (bilateral peripheral neuropathy of the lower extremities) and any other incident of active service.

The evidence does not show, nor does the Veteran claim, that peripheral neuropathy of the lower extremities became symptomatic during service or within one year of discharge from active duty.  The service medical records do not reveal findings, treatment, or diagnosis of peripheral neuropathy of the lower extremities and examination of the lower extremities was normal on separation.  The Board finds that bilateral peripheral neuropathy of the lower extremities was not shown in service.  Additionally, The Veteran's post-service medical records do not show evidence of peripheral neuropathy within one year of separation from active duty.  In fact, the post-service medical records are negative for peripheral neuropathy until many years after separation.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Although the Veteran is shown to have a current diagnosis of peripheral neuropathy of the lower extremities, the evidence of record does not indicate that any peripheral neuroapthy was incurred in service, nor does the medical evidence otherwise link either condition to any disease, injury, or event of service origin.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The Board recognizes the contentions of the Veteran and his spouse that  he has peripheral neuropathy that is related to his service.  However, as a layperson, neither the Veteran nor his spouse is competent to give a medical opinion on causation or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not capable of opining on matters requiring medical knowledge).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Veteran's statements may be competent to support a claim for service connection where the events or the presence of a disability, or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Veteran can report that he has numbness and pain in his extremities.  Those are subjective symptoms and not readily identifiable or apparent as a clinical disorder in the way that varicose veins may be observed, objectively.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Veteran and his spouse do not have the medical expertise to discern the nature of any current peripheral neuropathy, nor do they have the medical expertise to provide an opinion regarding etiology.  In sum, the issue does not involve a simple diagnosis.  The Veteran is competent to report that he was diagnosed with peripheral neuropathy, but he is not competent to provide a medical opinion regarding its etiology.  While the Veteran and his spouse assert that his peripheral neuropathy is related to his service, those statements alone are not competent to provide the medical nexus.  As a result, the lay assertions of the Veteran and his spouse are not competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, no medical professional has established a relationship between peripheral neuropathy and the Veteran's active duty.  The Board notes that in support of his claim, the Veteran submitted a May 2009 statement from Dr. A.Z. who stated that the Veteran had severe peripheral neuropathy of the feet and legs and out of control hypertension, which were compounded by the Veteran's alcohol abuse.  Dr. A.Z. noted that the Veteran had that problem since 1975.  However, it is not clear from the statement whether Dr. A.Z. was referring to the onset of hypertension, or peripheral neuropathy, or alcohol abuse for that matter.  However, even assuming that Dr. A.Z. meant to say that the Veteran's peripheral neuropathy of the lower extremities was manifest in 1975, the Board finds that opinion is of limited probative value as it is not supported by adequate rationale, conflicts with the evidence of record, including the Veteran's own assertions.  The opinion lacks explanation or elaboration associated with the conclusion that the Veteran's peripheral neuropathy of the lower extremities had onset in 1975.  Indeed, there is no indication that Dr. A.Z. reviewed the Veteran's service medical records or had any knowledge or familiarity with the post-service treatment records, which document onset of the Veteran's peripheral neuropathy in the 1990s.  It appears that the opinion is based on the Veteran's reported history, which is not factually predicated in the record, and is contradictory of other statements from the Veteran wherein he reported that peripheral neuropathy of the lower extremities initially manifested many years after service discharge.  If the examiner does not provide a rationale for the opinion, this weighs against the probative value of the opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  Accordingly, absent competent evidence demonstrating that the Veteran's peripheral neuropathy of the lower extremities had onset in service and medical evidence indicating a relationship between the disability and service, the Board finds that service connection for peripheral neuropathy of the lower extremities on a direct basis is not warranted.

In sum, the Board finds that the evidence does not support a grant of service connection for peripheral neuropathy of the lower extremities, including when claimed due to alleged exposure to herbicides.  As a preponderance of the evidence is against the award of service connection, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

TDIU

The Veteran claims that he is unable to be substantially gainfully employed due to his service-connected disabilities.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2010).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2010).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2010).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2010).

Service connection is currently in effect for PTSD with alcohol abuse and sleep disturbance, rated 30 percent disabling, and hypertension, rated 0 percent disabling, for a combined 30 percent rating.  38 C.F.R. § 4.25 (2010).  Thus, the Veteran does not meet the scheduler criteria for consideration of entitlement to a TDIU.  
38 C.F.R. § 4.16(a) (2010).  The remaining question before the Board, then, is whether he is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities and thus entitled to referral for consideration of a TDIU rating.

A total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable solely by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2010).  The record must show some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran reported being last employed in 2008 in statements at that time.  However, in a March 2009 statement the Veteran reported being self-employed as a cabinet builder.  Reportedly he attempted to work 20 to 25 hours a week.  In support of his claim, the Veteran submitted statements from his spouse who indicated that the Veteran was unemployable due to alcoholism, PTSD, tinnitus, hearing loss, peripheral neuropathy, and problems sleeping.  She reported his PTSD was productive of memory loss, panic attacks, shaking, along with physical pain in his feet and skin rashes.  

Treatment records during the period on appeal do not show treatment for PTSD.  On VA PTSD examination in June 2009, the Veteran reported being unemployed because there was no work available.  He denied panic attacks or a history of psychiatric hospitalizations.  He was not under mental health treatment at the time of the examination.  On examination, the Veteran was fully oriented and attention was intact.  The Veteran exhibited appropriate behavior and appearance.  Impulse control was good.  Memory was intact.  Thought process and content were unremarkable.  The Veteran was able to perform activities of daily living and maintain hygiene.  There was no evidence of hallucinations, delusions, or suicidal or homicidal ideation.  The examiner diagnosed PTSD and assigned a Global Assessment and Functioning (GAF) score of 60, indicative of moderate impairment (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  The examiner opined that the Veteran's PTSD was not productive of total occupational and social impairment.  

Treatment records during the period on appeal noted the Veteran's hypertension as controlled with medication.  On VA hypertension examination in June 2009, the Veteran's blood pressure readings were 120/75, 115/75, and 120/80.  There was no evidence of hypertensive heart disease, or a history of hospitalization due to hypertension.  The examiner diagnosed hypertension controlled with medication.  The examiner determined that that the Veteran's hypertension prevented the Veteran from engaging in sports and moderately impaired his ability to do chores.  The examiner noted that hypertension did not result in any impairment in the Veteran's ability to shop, exercise, travel, or maintain hygiene and grooming.  

In this case, the Board finds that evidence does not show that referral for consideration of a TDIU rating is warranted.  While the Veteran's service-connected disabilities have been found to cause some impact on his daily functioning, that impact was considered in the ratings assigned.  The Board finds that the evidence of record fails to support a finding that he is unemployable due solely to his service-connected disabilities.  Specifically, at no time has a VA examiner or another physician stated that the Veteran's service-connected disabilities, without consideration of nonservice-connected disabilities, preclude him from employment.  There is a specific opinion of record that his PTSD is not productive of total occupational impairment and his hypertension is shown to prevent engaging in sports and moderately impaired his ability to do chores.  However, the hypertension does not result in any impairment in the Veteran's ability to shop, exercise, travel, or maintain hygiene and grooming.  Therefore, the Board finds that the evidence does not show that it is at least as likely as not that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.

In the absence of any evidence of unusual or exceptional circumstances beyond that that contemplated by the assigned scheduler disability evaluations, a referral for consideration of a TDIU rating is not warranted, and the preponderance of the evidence is against the claim.  Therefore, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).









	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for peripheral neuropathy of the right lower extremity is denied.

Service connection for peripheral neuropathy of the left lower extremity is denied.

Entitlement to a total disability rating for compensation purposes based on individual unemployability is denied.



______________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


